Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0194626 (Yamamura) in view of US PGPub 2002/0086213 (Utsugi).
With respect to claims 1, 3, 8, and 11, Yamamura teaches a non-aqueous electrolyte secondary battery  comprising a positive electrode, a negative electrode, and an electrolyte (PP 0039) comprising a positive electrode having an active material having a layered rock salt structure reacted such as Lia(NixCoyMnz)O2 [claim 8] which belongs to a space group R3-m (PP 0018-0019).  The electrolyte comprises a lithium salt in a solvent (PP 0042).  The negative electrode may use metallic lithium as the active material (PP 0040) which would deposit and dissolve lithium metal upon charging and discharging. 
Yamamura fails to teach a surface coating on the anode current collector. Utsugi teaches a lithium secondary cell having metallic lithium as an active anode substance (PP 0002).  The anode has a current collector, a lithium layer containing metallic lithium an da metal fluoride layer containing a least one type of metal fluoride (PP 0067).  The metal fluoride substance may be a magnesium fluoride [claim 3] or calcium fluoride (PP 0040) which are alkaline earth metals [claim 11].  When a metal fluoride is added to a metallic lithium anode, a secondary cell with superior cycle performance is achieved (PP 0029).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a metal fluoride with the lithium metal of Yamamura in order to increase the cycle performance of the battery, as taught by Utsugi
With respect to claim 2, Utsugi fails to teach the mass per unit area of the coating layer on the anode, however as discussed above, the layer is made from a similar material and used for a similar feature, therefore one of ordinary skill in the art would expect the mass per unit area to be substantially similar. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 4, Yamamura teaches that the lithium salt may be lithium borate tetrafluoride (PP 0042).
With respect to claim 6, the electrolyte may be a 1 mol/L LiPF6 solution (PP 0050).
With respect to claim 9, the lithium composite oxide may be Lia(Ni0.5Co0.2Mn0.3)O2 (PP 0019) which has a ratio of nickel atoms to a sum of nickel, cobalt, and manganese of 50%. 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0194626 (Yamamura) and US PGPub 2002/0086213 (Utsugi) as applied to claim 1 above, and further in view of US PGPub 2011/0291043 (Wilcox).
Yamamura and Utsugi teach the battery as discussed above, but fail to teach a lithium composite oxide containing Al.  Wilcox teaches a mixed transition metal for a cathode material having LiNixCoyMnzO2 to reduce the cost (PP 0006), wherein Al substitution reduces the cost and improves electrochemical performances (PP 0019). A laminate composite cathode may be formed with a composite having the formula LiNi0.4Co0.2-yAlyMn0.4O2 which is indexed in the R-3m space group (PP 0024). It would have been obvious to one of ordinary skill in the art at the time of filing to use the cathode lithium composite material of Wilcox for the lithium composite oxide of Yamamura, in combination with Utsugi, in order to reduce cost and improve electrochemical performance, as taught by Wilcox. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0194626 (Yamamura) and US PGPub 2002/0086213 (Utsugi) as applied to claim 1 above, and further in view of WO 2013/066582 (Li).
Yamamura and Utsugi teach the battery as discussed above, but fail to teach the metal fluoride layer in combination with a binder.  Li teaches a lithium secondary battery having a magnesium fluoride ceramic coating on the negative electrode (PP 0012) wherein other components may be added as needed to obtain a layer with desired properties, including heat-resistant polymers such as polyvinylidene fluoride (PP 0018).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an additive, such as a heat-resistant polymer, to the metal fluoride layer of Utsugi, in combination with Yamamura, to achieve desired properties, such as heat-resistance, as taught by Li.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0194626 (Yamamura) and US PGPub 2002/0086213 (Utsugi) as applied to claim 1 above, and further in view of US PGPub 2018/0226624 (Zhao).
Yamamura and Utsugi teach the battery as discussed above, but fail to teach a protective layer.  Zhao teaches a secondary battery having a modified ceramic composite separator (PP 0005).  A dopamine acrylamide may be added to a solution to form a dopamine modified ceramic composite separator which has a ceramic-coated separator protected by dopamine acrylamide layer (PP 0058).   The dopamine acrylamide may be a methyl acrylate (MMA) (PP 0073) such as polymethyl methacrylate (PP 0076) [claim 13]. The ceramic may be Al2O3 or SiO2 (PP 0011) [claim 14].  Ceramic-coated separators improve thermal stability and reduce heat shrinkage (PP 0003).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a modified ceramic-coating for the separator of Yamamura and Utsugi to improve thermal stability and reduce heat shrinkage as taught by Zhao.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0194626 (Yamamura) and US PGPub 2002/0086213 (Utsugi) as applied to claim 1 above, and further in view of US PGPub 2016/0218358 (Sakai).
Yamamura and Utsugi teach the battery as discussed above, but fail to teach a lithium composite oxide having a crystal structure belonging to the space group C2/m. Ihara teaches a cathode material having a structure Li1.2Mn0.54Co0.13Ni0.12O2 having a mixture phase belonging to the R3-m space group and a structure belonging to a space group C2/m (PP 0237).  It would have been obvious to one of ordinary skill in the art at the time of filing to use  the cathode active material of Ihara for the cathode active material of Yamamura as they are similar materials used in a similar embodiment. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, and 11 under Utsugi have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724     

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759